Citation Nr: 0737231	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for left knee 
disability, to include as secondary to lumbosacral strain.

3.  Entitlement to service connection for right knee 
disability, to include as secondary to lumbosacral strain.

4.  Entitlement to service connection for left shoulder 
disability.  

5.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to July 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

In a September 2007 letter to the Board, the veteran 
indicated that he was "medically unemployable."  Enclosed 
with the letter was medical evidence to support his 
contention.  A claim for entitlement to a total rating for 
compensation based upon individual unemployability has been 
reasonably raised by the record.  It does not appear that 
this claim has been procedurally prepared or certified for 
appellate review; as such, the Board is referring it to the 
RO for initial consideration and appropriate action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his lumbosacral strain is worse 
than currently evaluated.  He also asserts that he has 
disability in both of his shoulders as a result of his 
service, and disability of both knees either as a result of 
service or as a result of his service-connected back 
disability.  

After the RO issued the statement of the case in July 2004, 
the veteran submitted additional evidence including hundreds 
of pages of medical evidence.  As this evidence has never 
been considered by the RO and a waiver of RO review was not 
attached, the case must be remanded.

Turning to another matter, in the veteran's September 2004 VA 
Form 9 he requested a Board hearing at a local VA office 
before a Member of the Board.  A review of the claims file 
reveals that he was never scheduled for a hearing.  It is 
acknowledged that the veteran is currently incarcerated.  
Still, at a minimum it should be determined whether the 
appellant might be brought to the requested hearing.  If not, 
the claims file should contain information that there are no 
facilities to bring the appellant to a hearing.  If it is 
possible, an attempt to schedule the hearing should be 
undertaken in accordance with applicable procedures.

VA has a statutory obligation to assist the veteran in the 
development of his claim.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Nevertheless, the veteran should also note that the 
United States Court of Appeals for Veterans Claims has held 
that the Secretary is not authorized by statute or regulation 
to subpoena the warden at a state correctional facility and 
direct the release of the appellant from that facility.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Although some 
penal institutions have, in certain cases, permitted an 
incarcerated veteran to attend a VA hearing that decision is 
not a matter within VA's power, and the veteran is advised to 
make his request to the proper authority within his 
institution.  RO/AMC will also investigate this matter as 
directed herein.

Additionally, the Board notes that in September 2007 the 
veteran submitted a VA Form 21-22 appointing The Retired 
Enlisted Association as his representative.  There is a prior 
form to that organization also on file.  That file appears to 
contain an acknowledgement, whereas the new form does not.  
With the most recent form he also submitted a letter asking 
who was representing him and indicating that he had not 
received any communication from The Retired Enlisted 
Association indicating that they would represent him.  The 
veteran's claims file does not yet contain any correspondence 
from that organization.  If for any reason The Retired 
Enlisted Association is not representing the veteran, he 
should be provided with a list of veterans service 
organizations and be afforded an appropriate amount of time 
to seek representation.  The organization should be contacted 
by the RO/AMC with a response to the veteran.

Finally, it would behoove the AMC/RO to take this opportunity 
to ensure that the veteran has been given proper notice and 
assistance as required by the Veterans Claims Assistance Act 
of 2000, and pertinent case law, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Wood, 1 Vet. App. 190.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claims as 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.   

2.  If for any reason The Retired Enlisted 
Association is not representing the 
veteran, he should be provided with a list 
of veterans service organizations and be 
afforded an appropriate amount of time to 
seek representation.  The RO/AMC should 
contact the organization to ascertain if 
they are representing the appellant.  
Documentation as to the response should be 
placed in the claims folder.  Additional 
steps to procure representation should 
then be undertaken as appropriate.

3.  The AMC/RO should then review the 
entire file and readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

4.  After the above has been completed, 
the AMC/RO should make arrangements to 
schedule the veteran for a personal 
hearing at a local VA office before a 
Member of the Board, if still applicable, 
in accordance with the usual procedures.  
As noted, contact with his correctional 
facility should be undertaken to ascertain 
whether arrangements can be made for a 
hearing.  If not the claims file should 
contain information that a hearing can not 
be scheduled.  If so, the veteran and his 
representative should be notified of the 
time and place to report for the hearing.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

